Citation Nr: 0621254	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  00-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a nephew


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1944 to May 1946.  
He received the Purple Heart and Combat Infantryman Badge 
(CIB) for service in World War II.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that in pertinent part, denied entitlement to 
service connection for PTSD.  

In May 2002, the veteran testified before a Veterans Law 
Judge who is no longer with the Board.  In June 2006, the 
veteran declined to appeal for another hearing. 

In August 2003, the Board remanded the case to the RO for 
additional development.  It has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran is a combat veteran, was wounded, and 
received the Purple Heart.

2.  No PTSD or other mental disorder due to active service 
has been found.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim for service connection for 
PTSD.  VA provided notice letters in November 2002, February, 
September and November 2004, and in September 2005.  These 
documents informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter subsequent to the initial 
adverse decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  In this case, the Board did remand the case in 
August 2003.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, because service connection is being denied, no 
disability rating or effective date will be assigned and 
there is no possibility of unfair prejudice to the veteran.  

Service Connection for PTSD

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  With regard to PTSD, VA regulations reflect that 
symptoms attributable to PTSD are often not manifest in 
service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the medical evidence does not indicate that the 
veteran has PTSD.  While various treatment reports and VA 
compensation examination reports mention that the veteran was 
wounded in combat in France, no medical evidence contains a 
diagnosis of PTSD or other mental disorder related to active 
military service.  According to a December 1999 VA PTSD 
examination report, the veteran was nervous, but blamed the 
condition on more recent surgery.  The Axis I diagnosis was 
generalized anxiety disorder.  

Since the December 1999 VA examination, a stroke has impaired 
the veteran's memory.  He currently has Alzheimer's disease, 
organic brain syndrome, and other cognitive impairments.  In 
May 2002, the veteran and his nephew testified that a private 
physician had given a PTSD diagnosis, although any clinical 
records obtained from that physician do not indicate PTSD.  
Since the hearing, however, the veteran's memory has further 
decreased.  

According to a July 2003 VA PTSD examination report, the 
veteran denied any PTSD symptom.  He denied depression or 
anxiety and stated that he had no difficulty at all as a 
result of serving in the Army.  No Axis I diagnosis was 
offered.  

During a June 2006 VA PTSD screening interview, the veteran 
denied having ever been in combat or in any other stressful 
situation.  

While the veteran and his nephew testified that a private 
physician has given a PTSD diagnosis, this evidence does not 
suffice to place the evidence concerning PTSD in relative 
equipoise.  Concerning the use of lay testimony as competent 
evidence, the Board notes that competent lay evidence is 
defined as that evidence which does not require specialized 
education, training, or experience.  38 C.F.R. § 3.159(a)(2).  
The veteran may competently report that a private physician 
gave a PTSD diagnosis.  38 C.F.R. § 3.159(a)(1); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After exhaustive effort, the AMC found numerous private 
treatment reports; however, none of them contains a PTSD 
diagnosis.  Perhaps even more unfortunate, other cognitive 
deficits have impaired the veteran's ability to report any 
historically accurate fact.  For instance, he has denied any 
PTSD symptom, any injury occurring during active service, and 
he recently denied having been in combat.  After considering 
all the evidence of record, including the testimony, the 
Board finds that the preponderance of it reflects that the 
veteran does have severe cognitive impairment, but he does 
not have PTSD.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


